ORDER
PER CURIAM.
Laurence Ziegler (Appellant) appeals from a judgment dismissing with prejudice his personal injury suit as time barred and denying him the opportunity to amend his petition. We have reviewed the briefs of *228the parties and the record on appeal and conclude the trial court’s ruling was not plain error nor against the weight of the evidence. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 84.16(b).